IN THE UNITED STATES COURT OF APPEALS

               FOR THE FIFTH CIRCUIT
                          _______________

                            m 01-30106
                          _______________




                       DAVID M. MCELROY;
                        LAURA MCELROY,
INDIVIDUALLY AND ON BEHALF OF THEIR MINOR CHILD, DAVID R. MCELROY,

                                               Plaintiffs-Appellants,

                               VERSUS

    CUDD PRESSURE CONTROL, INC.; APACHE CORPORATION,

                                               Defendants-Appellees.




                    _________________________

              Appeal from the United States District Court
                 for the Eastern District of Louisiana
                          m 00-CV-1162-N
                   _________________________




                           February 11, 2002
Before SMITH and DEMOSS, Circuit Judges,
  and DUPLANTIER, District Judge.*

PER CURIAM:**

    David McElroy appeals a summary judg-
ment denying his claim for damages allegedly
resulting from a blowout on an offshore oil rig
near the one on which he was working. We
have reviewed the briefs and pertinent portions
of the record and have heard the arguments of
counsel. We conclude that the district court
committed no reversible error in granting
summary judgment.

   AFFIRMED.




         *
            District Judge of the Eastern District of
Louisiana, sitting by designation.
         **
            Pursuant to 5TH CIR. R. 47.5, the court
has determined that this opinion should not be
published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                          2